                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


TAMMY S.,

                      Plaintiff,                             No. 6:17-cv-01562-HZ

       v.                                                    ORDER


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.

       Plaintiff Tammy S. brought this action seeking review of the Commissioner's final

decision to deny Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI).

On November 10, 2018, I reversed the Commissioner’s decision and ordered that the case

remanded for further administrative proceedings. Judgment was entered on November 10, 2018.

On September 10, 2019, Plaintiff’s counsel received notice of Plaintiff’s award for benefits. Pl.

Mot. Ex. B, ECF 23-2.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has no

objection to the request. I have reviewed the record in the case, the motion, and the supporting



1 - ORDER
materials including the award of benefits, the fee agreement with counsel, and the recitation of

counsel's hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S. 789,

796 (2002), I find the requested fees reasonable.

       I grant the motion [23] and award Plaintiff's counsel $12,019.50 in attorney's fees under

42 U.S.C. § 406(b). Previously, I awarded Plaintiff attorney's fees in the amount of $7,496.80

under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. When issuing the section

406(b) check for payment to Plaintiff’s attorney, the Commissioner is directed to subtract the

amount previously awarded under EAJA and send Plaintiff’s attorney the balance of $4,522.70,

less any applicable processing fees as allowed by statute. Any amount withheld after all

administrative and court attorney's fees are paid should be released to the claimant.

       IT IS SO ORDERED.



       Dated this            day of November, 2019




                                                     Marco A. Hernandez
                                                     United States District Judge




2 - ORDER
